DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-16 in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that because the inventions are related that no search burden exists.  This is not found persuasive because the inventions while related are from different classes and are distinct and thus creates a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

	3.	Claims 17-30 are withdrawn from prosecution.  Claims 3-7 are directed to non-elected species.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/29/2019 and 1/19/2021 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over  (US 2019/0085200 A1) to Jordan et al.  (hereinafter Jordan) in view of the teachings of (US 2016/0002456 A1) to Sheerin et al.  (hereinafter Sheerin).
	Jordan is directed toward aqueous coatings containing core-shell particles.  Jordan discloses at paragraph [0044] that the polymer coating is dispersed in an aqueous medium.   Jordan discloses at paragraph [0078] that core-shell particles can comprise a polyurethane shell having urethane linkages and carboxylic acid groups.  Jordan discloses at paragraph [0080] that the core-shell particles can comprise a but is silent regarding Applicants elected species of second core-shell particles of an acrylic core and acrylic shell.  
	Sheerin is directed toward industrial coatings of a core-shell particle that may be crosslinked.     Jordan and Sheerin are both directed toward industrial coatings of a core-shell particle that may be crosslinked and therefore are analogous art.   Sheerin teaches at paragraph [0001] that the field of invention is industrial paint coatings of a core of acrylic and a shell of acrylic polymers.  Sheerin teaches at paragraph [0002] that the acrylic core-shell structure imparts strength to industrial paints as the shell polymer contributes to the film property and the core imparts mechanical strength.  Sheerin teaches at paragraph [0005] that the core and shell of different polymer units provides an aqueous cross-linkable core-shell latex.  Sheerin teaches at paragraph [0011] that the latex is cross-linkable to each other in ambient conditions.  Sheerin teaches at paragraph [0005] that the core-shell hybrid offers superior performance over an all acrylic polymer emulsion.  Sheerin teaches at paragraph [0007] that the crosslinker may be include an adipic dihydrazide.  Sheerin teaches at paragraph [0012] that the core is a cross-linked acrylic preferably and the shell is a cross linkable acrylic copolymer.  One skilled in the art would be motivated to combine the urethane core-shell particles with an acrylic core with the acrylic-acrylic core-shell particles of Sheerin to get improved coating properties.  Sheerin teaches at paragraph [0027] that the core-shell provides good blocking property, low water sensitivity and exceptional durability.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Jordan in view of the teaching of Sheerin to add the acrylic/acrylic core-shell particles to the urethane/acrylic core shell particles of Jordan to improve coating properties that forms a prime facie case of obviousness that reads on claims 1-2 and 8-16.

Conclusion
      8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766